LEVINE, J.:
Epitomized Opinion
Wild filed a.petition in the Court of Appeals alleging that he had been unlawfully dismissed from the police force of the City of Cleveland, and prayed, that the defendants be commanded to restore him to his former status. The defendants in question were the Director of Public Service and members of the Civil Service Commission of the City of Cleveland.. The, defendants filed a demurrer to the petition. The evi-( dence disclosed that the policeman was dismissed) under Art. 6, Rulé I of the Rules and Regulations of] the Police Department of Cleveland, which provide) that any member might be suspended or dismissed) for a conviction of a crime, a misdemeanor or viola-l tion of an ordinance. The evidence also disclosed! that the plaintiff was dismissed by the Public Safety! Director from the police department for receiving! stolen goods, which dismissal was affirmed by the! Civil Service Commission. Shortly after this dis-I. missal the Court of Appeals of Cuyahoga County!] reversed the conviction against Wild- and his case was nolled. The question submitted to the Court of Appeals on the demurrer to the petition for reinstatement, was whether the plaintiff had been convicted of a crime within the meaning of. the regulations of the police department. The Court of Appeals held:
1. That the term “conviction” as used in the police department means lawfully, and convicted by a final judgment that stands and disposes of the case against the defendant against all power of reversal, and does not mean the mere finding of onel guilty by a jury upon the evidence, inasmuch as said' finding may be manifestly contrary to the evidence and the law.